By the Court,

Nelson, J.
The provisions of the revised statutes, 2 R. 8. 89, § 37, and 2 R. S. 385, § 48, authorize us to say that the -report of the referees in this case is within the spirit of the act allowing final judgment to be entered in the names of the original parties within two terms after a verdict¡ if either party die before judgment be actually entered. 2 R. 8. 307, § 4. Judgment, therefore, may be entered upon the report, the same as after a verdict, by the leave of the court, which is correctly applied for at a special term ; but the rule for confirmation and judgment must be entered at a general term, and within two terms after the report. Judgment is entered upon the report in the same manner and with the like effect as upon the verdict of a jury ; consequently the rule for *602judgment does not become perfect until the expiration of fom ¿|aySj within which, time the defendant may move to set aside the report,